NUMBER 13-22-00240-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                         IN THE INTEREST OF G.S., A CHILD.


                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.


                                             ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother E.S.’s parental rights

over G.S., minor child. 1 On September 19, 2022, the Texas Department of Family and

Protective Services (the Department) filed a Motion for Extension of Time to File

Appellee’s Brief in this cause. Citing the need for additional time to adequately prepare


        1We refer to appellant and the child by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
its brief, the Department requested a ten-day extension to file its brief, making its deadline

October 7, 2022 instead of September 27, 2022.

        Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a).

        This Court, having fully examined and considered the Department’s motion, is of

the opinion that the Department’s motion for extension of time should be granted. The

Court, however, requires strict adherence to the briefing rules in appeals of parental

termination and child protection cases, such as this appeal, and looks with disfavor upon

the delay caused by such extension requests. See TEX. R. APP. P. 38.6; see also id. at R.

28.4.

        We grant the Department’s motion for extension of time and extend the

Department’s deadline to file its brief by ten (10) days. We thus order the Department’s

brief to be filed on or before October 7, 2022. Further motions for extension of time will

not be favorably entertained by this Court, absent extraordinary circumstances.



                                                                        PER CURIAM

Delivered and filed on the
22nd day of September, 2022.



                                              2